Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 8, 2019                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160431(9)(10)(17)
  160432                                                                                                 Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  MARC SLIS and 906 VAPOR,                                                                              Megan K. Cavanagh,
                                                                                                                         Justices
            Plaintiffs-Appellees,
                                                                      SC: 160431
  v                                                                   COA: 351211
                                                                      Ct of Claims: 19-000152-MZ
  STATE OF MICHIGAN and DEPARTMENT
  OF HEALTH AND HUMAN SERVICES,
             Defendants-Appellants.
  __________________________________________/

  A CLEAN CIGARETTE CORPORATION,
            Plaintiff-Appellee,
                                                                      SC: 160432
  v                                                                   COA: 351212
                                                                      Ct of Claims: 19-000154-MZ
  GOVERNOR, STATE OF MICHIGAN, and
  DEPARTMENT OF HEALTH AND
  HUMAN SERVICES,
             Defendants-Appellants.
  __________________________________________/

        On order of the Chief Justice, the separate motions of the Public Health and Medical
  Organizations, Professor Nicholas Bagley, and Tylise Ivey to file briefs amicus curiae are
  GRANTED. The amicus briefs are accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 November 8, 2019

                                                                                Clerk